DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   Information Disclosure Statement
3.       The information disclosure statement (IDSs) submitted on 02/03/2021 and 08/06/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
4.      The drawings submitted on 02/03/2021 are accepted.
Claim Objections
5.       Claims 13, 19 and 20 are objected to because of the following informalities:  
Page 26, there are two claim 13. For examination purpose, the examiner has marked the second claim 13 as - -claim 132- -;
Claim 19, lines 3 and 4,  “a” should be changed to - -the- -;
Claim 20, line 2, “a” should be changed to - -the- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.     Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al., (US 2019/0093850 A1), hereinafter refer to as Tsuchiya, and in view of Liu et al., (US 9,854,635 B2), hereinafter refer to as Liu.
         Regarding claim 1, Tsuchiya discloses a vehicle luminaire (1, fig.1) comprising: 
a socket (10, fig.1); and 
a light-emitting module (20, fig.1) that is provided on one end side of the socket (as shown in fig.1) and includes at least one light-emitting element (22, fig.1 or fig.2), a positive characteristic thermistor (27, section 0061), the light-emitting element, and the positive characteristic thermistor being connected in series (as shown in fig.2) as shown above. 
           But Tsuchiya fails to specifically disclose a negative characteristic thermistor as claimed. 

             Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Tsuchiya’s as Liu’s to connect a negative thermistor (22, fig.1) in series of a PTC (21, fig.1) and LEDs (11, fig.1) because Liu provides the motivation using this kind of temperature adaptive not only can compensate the variation of the luminescent intensity of the LEDs with the temperature in a desired working temperature of the LEDs, but also can achieve overheating protection for the LEDs to avoid their damage (col.3, lines 4-11). 
          Regarding claim 2, the luminaire according to claim 1, Tsuchiya, as modified above discloses wherein the light-emitting module further includes a resistor (one of 28, as shown in fig. 2), and the resistor, the light-emitting element (22), the negative characteristic thermistor (22, fig 1 of Liu), and the positive characteristic thermistor (27) are connected in series.
          Regarding claim 4, the luminaire according to claim 1, Tsuchiya, as modified above discloses wherein the light-emitting module further includes a board (the substrate 21, fig.1) including a wiring pattern (21a, fig.1), and the light-emitting element (22, fig.1), the negative characteristic thermistor (22, fig 1 of Liu), and the positive characteristic thermistor (27, fig.1) are thermally connected through at least any one of the board and the wiring pattern (as shown in fig.1, section 0021)
          Regarding claim 5, the luminaire according to claim 1, Tsuchiya, as modified above discloses wherein the negative characteristic thermistor (22, fig 1 of Liu) and 

          Regarding claim 6, the luminaire according to claim 1, Tsuchiya further discloses wherein the positive characteristic thermistor has a Curie point (section 0061) lower than (section 0065 states that when the temperature exceeds the Curie point, the resistance value of 27 increase, section 0073 states that when the temperature is 55oC, the resistance of 27 increases, which means the Curie point of the PTC is less than 55oC, and section 0071 states that the maximum temperature of the LEDs is 150 oC) a maximum junction temperature (150oC) of the light-emitting element.
          Regarding claim 7, the luminaire according to claim 1, Tsuchiya, as modified above discloses wherein a current that flows to the light-emitting element is controlled by a combined resistance value of the negative characteristic thermistor and the positive characteristic thermistor (col.5, lines 27-30 of Liu).
          Regarding claim 8, the luminaire according to claim 7, Tsuchiya, as modified above discloses wherein at a temperature lower than a Curie point of the positive characteristic thermistor, the combined resistance value decreases in correspondence with a decrease in a resistance value of the negative characteristic thermistor (col.19, lines 37-43 of Liu).
          Regarding claim 9, the luminaire according to claim 8, Tsuchiya, as modified above discloses wherein the current that flows to the light-emitting element increases in correspondence with a decrease in the combined resistance value (col.5, lines 39-44 of Liu).
Regarding claim 10, the luminaire according to claim 7, Liu further teaches wherein at a temperature higher than a Curie point of the positive characteristic thermistor, the combined resistance value increases in correspondence with an increase in a resistance value of the positive characteristic thermistor (col.6, lines 4-18).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Tsuchiya’s as Liu’s inserting a NTC in series of PTC and LEDs because Liu provides the motivation using this kind of temperature adaptive not only can compensate the variation of the luminescent intensity of the LEDs with the temperature in a desired working temperature of the LEDs, but also can achieve overheating protection for the LEDs to avoid their damage (col.3, lines 4-11). 
          Regarding claim 11, the luminaire according to claim 10, Tsuchiya, as modified above discloses wherein a temperature of the light-emitting element becomes equal to or lower than a maximum junction temperature due to an increase in the combined resistance value (the combined resistance value increases when the operation temperature increases, so the LEDs temperature is kept below the overheating temperature to prevent from being damage due to overheating, col.6, lines 4-34 of Liu).
          Regarding claim 12, the luminaire according to claim 2, Tsuchiya further discloses wherein a resistance value of the resistor can be26 adjusted (section 0115, the value can be increased by removed a part of 28).
          Regarding claim 13, the luminaire according to claim 12, Tsuchiya, as modified above discloses wherein adjustment of the resistance value is carried out on the basis of a combined resistance value of the negative characteristic thermistor and the positive 
          Regarding claim 132, the luminaire according to claim 12, Tsuchiya further discloses wherein the resistor is a variable resistor (section 0115, the value can be varying to increase by removed a part of 28).
          Regarding claim 14, the luminaire according to claim 12, Tsuchiya further discloses wherein the resistor has a film shape, and is partially cut out (section 0115).
          Regarding claim 15, the luminaire according to claim 14, Tsuchiya further discloses wherein the resistor contains a ruthenium oxide (section 0111).
          Regarding claim 16, the luminaire according to claim 1, Tsuchiya further discloses wherein the socket contains a highly heat conductive resin (section 0037).
          Regarding claim 17, the luminaire according to claim 1, Tsuchiya further discloses the luminaire further comprising: a heat transfer part (40, fig.1) that is provided between the socket and the light-emitting module (as shown in fig.1).
          Regarding claim 18, Tsuchiya further discloses the vehicle luminaire according to claim 1 (as shown in fig.1); and 
a housing (101, fig.13) to which the vehicle luminaire is mounted (as shown in fig.13).
          Regarding claim 19, the luminaire according to claim 18, Tsuchiya further discloses wherein when the vehicle luminaire is mounted to the housing (as shown in fig.13), a central axis of the vehicle luminaire becomes approximately horizontal (as shown in fig.13), and at least any one of the negative characteristic thermistor and the positive characteristic thermistor (the positive characteristic thermistor) which are 
          Regarding claim 20, the luminaire according to claim 19, Tsuchiya further discloses wherein a light-emitting element provided in the vehicle luminaire is provided in the vicinity of the central axis (fig.1 shows LEDs, NTC and resistors are to the left of 10, which shows as the upper side of 10 and 13 as shown in fig.13, so the LED is near the central axis, figs.1, 13).
9.     Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Liu, and in further view of Ishii et al., (US 2009/0051196 A1), hereinafter refer to as Ishii.
          Regarding claim 3, the luminaire according to claim 2, Tsuchiya further discloses wherein the resistor has a film shape (section 0110).
           But Tsuchiya and Liu fail to specifically disclose the resistor includes a slit as claimed. 
            However, Ishii teaches of a film shape resistor (4, fig.14A) wherein the resistor comprising a slit (15, fig.14	A) in purpose of serving as a deformation absorbing portion that absorbs deformation generated by external force (section 0109).
             Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the film shape resistor of Tsuchiya’s in view Liu’s as Ishii’s to possible display flexibility and to reduce the cost (section 0011).






Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANZI CHEN/Examiner, Art Unit 2844        

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844